                                                                                                                               FILED
 AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture
                                                                                                                                     il_IN   2    2fi)

                                               UNITED STATES DISTRICT COURT                                            CLERK, U.S. DIStRICT COURT
                                                                                                                       WESTERN DISWJCT..OF TEXAS
                                                                                 for the                               BY...
                                                                       Western District of Texas                                                         CLERK


                    In the Matter of the Seizure of
            (Briefly describe the property to be seized)                            )
        Black 2019 Chevy Tahoe, Texas License MHX3766                                      Case No.         ZC)
                                                                                                      (do
        VIN: IGNSKBKC1KR16O917, Registered to Cristine
                                    Fredericks


                                 WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE
To:     Any authorized law enforcement officer

        An application by a federal law enforcement officer or an attorney for the government requests that certain property
located in the                 Western                District of                      Texas                      be seized as being
subject to forfeiture to the United States of America. The property is described as follows:
  Black 2019 Chevy Tahoe, Texas License MHX3766, VIN: 1GNSKBKC1KR16O917, Registered to Cristine Fredericks.
  *proceeds of violations of Title 18 U.S.C. § 371, 641, 1343, & 1956(h) are subject to civil & criminal forfeiture pursuant to
  Title 18 U.S.C. § 981(a)(1)(C), made applicable to criminal forfeiture by Title 28 U.S.C. § 2461(c). Proceeds are subject to
  civil seizure warrants pursuant to Title 18 U.S.C. § 981(b) and criminal seizure warrants pursuant to Title 21 U.S.C. 853(f)
                                                                                                                         §
  by Title 18 U.S.C. § 982(b)(1).

      I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

      YOU ARE COMMANDED to execute this warrant and seize the property on or before                                   'tf3vc'                't
                                                                                                                               (not to exceed 14 days)
         in the daytime 6:00 a.m. to 10:00 p.m.                        at any time in the day or night because good cause has been established.

    Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

   An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to
           Jeffrey C. Manske, U.S. Magistrate Judge
                       (United States Magistrate Judge)


       Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
       for          days (not to exceed 30)             until, the facts justifying, the later specific date of




Date and time issued:            çp/g /.cy7j                      3
                                                                                                              Judge's signature

City and state:         Waco, TX                                                              Jeffrey C. Manske, U.S. Magistrate Judge
                                                                                                            Printed name and title
AO 109 (Rev. 11/13) \Vurrant to Seize Property Subject to Forfeiture (Page 2)

                                                                                Return
Case No.:                                         Date and time warrant executed:           Copy of warrant and inventory left with:

                (   /   1   fY
Inventory made in the presence of
                                                 /   0                 O2        I) 0       I   U    (      P    ic



  .5fl
Inventory of the property taken:



                    Ck
   ie

                                 (AS   Iocc4c            +       eick n             Ci      3ecci                 (i1(c

       UcJc                                                                                     r        .ecide.r




                                                                            Certification


   I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.


Date: Li
                                                                                                    aei/irig ojJwer     .s   zig, jature


                                                                                                1e       Piloted na/n,' and title
